Mark T. Power, Esq.
John P. Amato, Esq.
HAHN & HESSEN LLP
488 Madison Avenue, Suite 1400
New York, New York 10022
Telephone:     (212) 478-7200
E-mail: mpower@hahnhessen.com
         jamato@hahnhessen.com

Counsel to the Liquidating Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------------
                                                                              x
                                                                              :    Chapter 11
In re:                                                                        :
                                                                              :    Case No. 18-71748-67 (AST)
Orion HealthCorp, Inc., et al.,                                               :    Case No. 18-71789 (AST)
                                                                              :    Case No. 18-74545 (AST)
                                         Debtors.                             :
                                                                              :    (Jointly Administered)
------------------------------------------------------------------------------x
                                                                              :
Howard M. Ehrenberg in his capacity as                                        :
Liquidating Trustee of Orion Healthcorp, Inc.,                                :
et al., CHT Holdco, LLC, and CC Capital CHT                                   :
Holdco LLC,                                                                   :
                                                                              :
                                         Plaintiffs,                          :
                     v.                                                       :
                                                                              :
Parmjit Singh Parmar (a/k/a Paul Parmar),                                     :
Sotirios Zaharis, Ravi Chivukula, Pavan                                       :    Adv. Pro. No. 18-08053 (AST)
Bakhshi, Naya Constellation Health, LLC,                                      :
Alpha Cepheus, LLC, Constellation Health                                      :
Investment, LLC, Constellation Health, LLC,                                   :
First United Health, LLC, Taira no Kiyomori                                   :
LLC, Blue Mountain Healthcare, LLC, PBPP                                      :
Partners LLC, Axis Medical Services, LLC,                                     :
Vega Advanced Care LLC, Pulsar Advance                                        :
Care LLC, Lexington Landmark Services LLC,                                    :
MYMSMD LLC, PPSR Partners, LLC, AAKB                                          :
Investments Limited, Aquila Alpha LLC, 2                                      :
River Terrace Apartment 12J, LLC, Dioskouroi                                  :
Kastor Polydeuces, LLC, 21B One River Park                                    :
LLC, Aquila Alshain LLC, Ranga Bhoomi                                         :
                                                                              :


                                                                   -1-
LLC, Harmohan Parmar (a/k/a Harry                                             :
Parmar), Kiran Sharma, The Red Fronted                                        :
Macaw Trust, Joel Plasco, and John Does 1                                     :
through 100 inclusive,                                                        :
                                                                              :
                                         Defendants.                          :
-------------------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

   STATE OF NEW YORK                                )
                                                    ) ss.:
   COUNTY OF QUEENS                                 )

             I, DAVID H. REINHART, being duly sworn, depose and say:

             1.        I am not a party to the above captioned action, am over 18 years of age, am

   employed by Hahn & Hessen LLP, counsel to Howard M. Ehrenberg in his capacity as

   Liquidating Trustee of Orion HealthCorp., Inc., et al., and reside in Queens County, New

   York.

             2.        On January 19, 2021, I caused true copies of (i) Second Amended Adversary

   Proceeding Complaint [ECF No. 303]; (ii) Exhibit A to Second Amended Adversary Complaint

   [ECF No. 304] and (iii) Supplemental Summons in an Adversary Proceeding [ECF No. 305] to

   be served upon the following parties by placing copies in pre-addressed, postage paid

   envelopes and depositing them in a receptacle under the exclusive care and custody of the

   United States Postal Service:

    Sotirios Zaharis                                              Sotirios Zaharis
    1304 Plaza Drive                                              19 Colts Gait Ln.
    Woodbridge, NJ 07095                                          Colts Neck, NJ 07722-1468

    Sotirios Zaharis                                              Ravi Chivukula
    2 River Terrace                                               3400 Highway 35 S
    Apt 12J                                                       Suite 9
    New York, NY 10282-1251                                       Hazlet, NJ 07730




                                                                   -2-
